DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments
Applicant’s arguments with respect to claims 1-4, 6-8, and 10-20 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the “a linear region having a constant stagger angle throughout” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering 
The drawings are objected to because Fig 6 lists “Stagger angle – Reference angle”, and it is unclear if “reference angle” is referring to an actual measurement or if it is meant to be a different name for stagger angle.  There is no corresponding disclosure in the specification to “reference angle”.  Since it is unknown what “reference angle” is, the graph becomes unclear, does the x axis show just the “stagger angle” or does the x-axis refer to a difference of angles (stagger angle – reference angle)?  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are 
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-4, 6-8, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Newly amended independent claims 1, 8, and 17 have the limitation “linear region having a constant stagger angle throughout”.  There is no support in the specifications or the drawings for this limitation.  Fig 6 provides a graph showing what is being interpreted as the stagger angle vs the radial span of a blade.  The line increases at a constant rate up the radial span, until the tip region which there is an increase in the rate, but the angle itself is not holding constant.  [0023] and [0026] tie the curve from Fig 6, (curve 80), to the embodiments shown in Fig 3 and 4, by stating that the curve shown in Fig 6 is the same airfoil 80 that is represented in the other figures.
Claims 2-4, 6, 7, 10-16, and 18-20 are also rejected because they depend upon a rejected claim.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-4, 7, 8, 10, 12, 13, and 15-19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Straccia (US 9017036).
Regarding claim 1, Straccia teaches a turbine blade (30) for a rotary machine (10), said turbine blade comprising an airfoil (40) extending from a root (50) to a tip (38) along a radial span (48), said airfoil further comprising a first sidewall (56) and a second sidewall (54), said first and second sidewalls coupled together at a leading edge (42) of said airfoil and extending aftward to a trailing edge (44) of said airfoil, one of said first sidewall and said second sidewall comprises a linear region (see annotated Fig 3 below) and a tip region (see annotated Fig 3 below), said linear region having a constant stagger angle throughout (Fig 7, having the constant in the stacking axis until the blend point 112 near the tip), and said tip region formed with an increased stagger angle as compared to said linear region of said sidewall (Figs 4 and 7, showing the increased stagger angle near the tip).

    PNG
    media_image1.png
    422
    726
    media_image1.png
    Greyscale

Regarding claim 2, Straccia teaches first sidewall is concave and defines a pressure side of said airfoil (Col 4, lines 31-34), said tip region with an increased stagger angle is formed along said first sidewall (Fig 4).
Regarding claim 3, Straccia teaches said linear region extends from said root to about 85% of the radial span of said airfoil (Fig 7, Col 2 lines 20-21), and wherein said tip region formed with an increased stagger angle extends from about 85% of the radial span of said airfoil to said tip of said airfoil (Fig 7).
Regarding claim 4, Straccia teaches said linear region extends from said root to at least 75% of the radial span of said airfoil (Fig 7, Col 2 lines 20-21), and wherein said tip region formed with an increased stagger angle extends from about greater than 75% of the radial span of said airfoil to said tip of said airfoil (Fig 7).
Regarding claim 7, Straccia teaches said airfoil facilitates reducing tip vortex losses during turbine operation (Col 1, lines 17-52).
Regarding claim 8, Straccia teaches a rotor assembly (Fig 1) comprising a plurality of blades (Fig 1, 30) extending outwardly from a hub (Fig 1), said plurality of blades circumferentially-spaced about said hub (Fig 1) and each comprises an airfoil (40) comprising a suction sidewall (54) and a pressure sidewall (56), said pressure and suction sidewalls extending radially from a root (50) to a tip (38) along a radial span (48), said pressure and suction sidewalls coupled together along a leading edge (42) of said airfoil and at a trailing edge (44) of said airfoil, said trailing edge spaced aftward from said leading edge (Fig 4), a linear region of one of said suction sidewall and said pressure sidewall (see annotated Fig 3 above) is formed with a constant stagger angle throughout (Fig 7, having the constant in the stacking axis until the blend point 112 near 
Regarding claim 10, Straccia teaches the aft portion of said airfoil formed with an increased stagger angle is formed in a tip region of said airfoil adjacent to said tip (fig 3).
Regarding claim 12, Straccia teaches said linear region extends from said root to about 85% of the radial span of said airfoil (Fig 7, Col 2 lines 20-21), and wherein said tip region increased stagger angle is formed from about 85% of the radial span of said airfoil to said tip (Fig 7).
Regarding claim 13, Straccia teaches said linear region extends from said root to at least 75% of the radial span of said airfoil (Fig 7, Col 2 lines 20-21), and wherein said tip region increased stagger angle is formed from about greater than 75% of the radial span of said airfoil to said tip (Fig 7).
Regarding claim 15, Straccia teaches each said airfoil of said plurality of blades facilitates reducing tip vortex losses during turbine operation (Col 1, lines 17-52).
Regarding claim 16, Straccia teaches said plurality of blades form a single stage of said rotor assembly (Fig 1).
Regarding claim 17, Straccia teaches a turbine rotor for a high pressure turbine (Fig 1), said turbine rotor comprising a plurality of blades (30) extending from a rotor disc having an axis of rotation (Fig 1), each said blade comprising an airfoil (40) having a shape (Fig 4) defined by a suction sidewall (54) and a pressure sidewall (56), said pressure sidewall of at least one of said airfoils is formed with a linear region (see 
Regarding claim 18, Straccia teaches said at least one airfoil comprises a root (50), a tip (38), and a radial span (48) therebetween, wherein said linear region extends from said root to about 85% of the radial span of said airfoil (Fig 7, Col 2 lines 20-21), wherein said at least one airfoil pressure sidewall is formed with an increased stagger angle within a tip region defined between 85% of the radial span of said airfoil to said tip (Fig 7, Col 2 lines 20-21), said increased stagger angle facilitates improving turbine rotor efficiency (Col 1, lines 17-52).
Regarding claim 19, Straccia teaches said at least one airfoil comprises a root (50), a tip (38), and a radial span (48) therebetween, wherein said linear region extends from said root to about 75% of the radial span of said airfoil (Fig 7, Col 2 lines 20-21), wherein said at least one airfoil pressure sidewall is formed with an increased stagger angle within a tip region defined between 75% of the radial span of said airfoil to said airfoil tip (Fig 7, Col 2 lines 20-21), said increased stagger angle facilitates improving turbine rotor efficiency (Col 1, lines 17-52).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have 

Claims 6, 14, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Straccia in view of Yamaguchi (US 7047167).
Regarding claims 6, 14, and 20, Straccia does not explicitly set forth said airfoil is further formed with trailing edge over-turning wherein a metal angle of said airfoil trailing edge is more tangential than a gas angle of said airfoil.
It has been held that a particular parameter must be recognized as a result-effective variable, i.e., a variable which achieves a recognized result, before the determination of the optimum or workable ranges of said variable might be characterized as routine experimentation.  In re Antoine, 559 F.2d 618, 195 USPQ 6 (CCPA 1977).  See MPEP 2144.05 II(B).
Furthermore, it has been held that “[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation.”  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Yamaguchi teaches said airfoil is further formed with trailing edge over-turning wherein a metal angle of said airfoil trailing edge is more tangential than a gas angle of said airfoil (Fig 2, the gas angle being the difference between the camber line and the outflow angle).  Further Yamaguchi teaches that the metal angle is a known variable when optimizing the performance of an airfoil (Col 6, lines 3-63).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified the metal angle taught by Straccia because the metal angle was recognized as a result-effective variable for .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Warner (US 2714499) teaches a blade with increased stagger angle.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON FOUNTAIN whose telephone number is (571)272-6025.  The examiner can normally be reached on M-F 8am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sosnowski David can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JASON FOUNTAIN/Examiner, Art Unit 3745    

/Ninh H. Nguyen/Primary Examiner, Art Unit 3745